Case: 21-60608     Document: 00516188874         Page: 1     Date Filed: 02/02/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      February 2, 2022
                                  No. 21-60608                          Lyle W. Cayce
                                                                             Clerk

   Issac Brown,

                                                           Plaintiff—Appellant,

                                       versus

   Old Dominion Freight Line, Incorporated; Steve
   Olander,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 3:19-CV-456


   Before Jones, Haynes, and Costa, Circuit Judges.
   Per Curiam:*
          Issac Brown worked as truck driver for Old Dominion Freight Line,
   Inc., a global transportation company with a service center in Richland,
   Mississippi. In 2018, Old Dominion fired Brown over inconsistencies in his
   time reports. Brown then sued Old Dominion and one of its supervisors for


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60608      Document: 00516188874          Page: 2   Date Filed: 02/02/2022




                                    No. 21-60608


   racial discrimination and various state torts. The district court granted
   summary judgment for the defendants. We AFFIRM.
                                          I
          Old Dominion has a sophisticated system for tracking its drivers’
   whereabouts. Drivers clock in at the beginning of each shift by scanning their
   fingerprints on a biometric time clock at the service center. Once in their
   assigned trucks, drivers log into an onboard recording device called the Blu
   system. Blu tracks the drivers’ movements in real time and automatically
   logs them as off duty if their trucks sit idle for more than a few minutes.
   Drivers confirm their duty status in Blu manually. They also provide more
   detailed reports throughout the day using handheld devices. The company
   requires drivers to log certain information via the handhelds, including their
   driving status (i.e., “en route,” “delay”).
          Old Dominion’s drivers get two paid fifteen-minute breaks and one
   unpaid thirty-minute lunch break. Drivers must always log their lunch
   breaks. But there is conflicting evidence about whether and how drivers are
   expected to log their shorter, paid breaks. According to management, drivers
   need to change their duty status for those breaks to comply with Department
   of Transportation regulations. Brown, however, says that there’s no need to
   log anything manually because Blu automatically marks time spent in a
   parked vehicle as off duty. In any event, drivers are always required to update
   their duty status for breaks exceeding fifteen minutes. They must also call
   dispatch for approval.
          Brown began driving freight for Old Dominion in 2014. A few years
   into his employment, Brown started to receive warnings from his supervisor,
   Steve Olander, about problems with his attendance and time reports. In
   August 2017, Brown received a verbal warning for cancelling a shift without
   notice. Three months later, he was issued a written warning for clocking in




                                         2
Case: 21-60608        Document: 00516188874              Page: 3      Date Filed: 02/02/2022




                                         No. 21-60608


   early without authorization and not working during that time. In May 2018,
   Olander reprimanded Brown again—this time, for failing to record that he
   was delayed for hours at a customer site. Olander warned Brown that he
   needed to call dispatch or update his duty status for delays lasting longer than
   fifteen minutes because Old Dominion charges customers for those delays.
           In July 2018, Brown fell ill while on duty and stopped to rest. Brown
   did not log the break in his handheld or notify dispatch, but his Blu time
   record shows that the break lasted 41 minutes. Afterwards, Brown completed
   two pickups and took a lunch break. Later that day, dispatch called Brown
   and discovered that he was running an hour late to his third and final pickup.
   Brown had not warned anyone about his delay, so Old Dominion had to ask
   the customer for an extra thirty minutes and find a driver closer by.
           When Olander asked Brown about the late pickup, Brown responded
   that he had stopped for a restroom break. Olander then checked Brown’s Blu
   record and saw that Brown had stopped for over thirty minutes without
   notifying dispatch or updating his duty status. The following Monday,
   Olander terminated Brown for filing a false time sheet.
           Brown sued both Olander and Old Dominion in federal court,
   asserting claims of racial discrimination under 42 U.S.C. § 1981 and state tort
   violations (defamation, wrongful discharge, and tortious interference with an
   employment contract). The district court granted summary judgment and
   dismissed all of Brown’s claims with prejudice.
                                               II
           Brown first challenges the dismissal of his Section 1981 claim. 1 We
   review the district court’s grant of summary judgment de novo. Vuncannon


           1
              As a preliminary matter, Brown appeals the district court’s denial of his motion
   to strike the declaration of John Lawrence. We need not consider this issue because the




                                               3
Case: 21-60608       Document: 00516188874           Page: 4     Date Filed: 02/02/2022




                                      No. 21-60608


   v. United States, 711 F.3d 536, 538 (5th Cir. 2013). Summary judgment is
   appropriate if “there is no genuine dispute as to any material fact and the
   movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).
          Brown asserts that Old Dominion and Olander fired him because he is
   black. Because Brown has not offered any direct evidence of discrimination,
   we apply the McDonnell Douglas burden-shifting framework. Burrell v. Dr.
   Pepper/Seven Up Bottling Grp., Inc., 482 F.3d 408, 411 (5th Cir. 2007). Under
   that framework, Brown must first establish a prima facie case of racial
   discrimination. McCoy v. City of Shreveport, 492 F.3d 551, 556 (5th Cir. 2007).
   If he succeeds, the burden shifts to the defendants to articulate a legitimate,
   nondiscriminatory reason for their decision to terminate Brown. Id. at 557.
   Brown then “bears the ultimate burden” of proving that defendants’
   proffered reason is pretext for discrimination. Id.
          An employee who is terminated for violating a work rule can make a
   prima facie case of racial discrimination by showing “either that he did not
   violate the rule or that, if he did, white employees who engaged in similar acts
   were not punished similarly.” Green v. Armstrong Rubber Co., 612 F.2d 967,
   968 (5th Cir. 1980).
          Brown is collaterally estopped from arguing that he did not violate a
   work rule. After Brown was terminated, he sought unemployment benefits
   with the Mississippi Department of Employment Security (MDES). The
   MDES determined that Brown did not qualify for benefits because he was
   fired for falsifying “company documents.” In section 1981 cases, we are
   bound to give state agency factfinding “the same preclusive effect to which



   Lawrence declaration did not impact the summary judgment ruling. The district court
   explained that it “relie[d] only on the authenticated documents, not the information
   Lawrence testifie[d] to in his affidavit.” We do the same.




                                            4
Case: 21-60608       Document: 00516188874             Page: 5   Date Filed: 02/02/2022




                                        No. 21-60608


   it would be entitled in the State’s courts.” Univ. of Tenn. v. Elliott, 478 U.S.
   788, 799 (1986). Mississippi courts give “preclusive weight” to factual
   findings by the MDES. See Cox v. Desoto County, 564 F.3d 745, 748 (5th Cir.
   2009). The MDES found that Brown was terminated for engaging in
   workplace misconduct. Brown could have appealed that ruling but did not.
   As a result, he cannot now collaterally attack the agency’s finding that he
   violated a work rule.
          Brown argues that preclusion should not apply because Old Dominion
   has asserted a different reason for Brown’s termination. Whereas MDES
   found that Brown was discharged for falsifying company documents, Old
   Dominion maintains that it terminated Brown because his failure to
   accurately record his hours “resulted in his submitting false and inaccurate
   time records.” We do not see the distinction. Both statements refer to the
   same act of misconduct: Brown took an unauthorized break, failed to log it,
   and, as a result, he was paid for time not spent working. Brown cannot
   dispute those facts without disturbing the agency’s determination that he
   did, in fact, violate a work rule.
          Assuming, as we must, that Brown committed a work-rule violation,
   Brown’s prima facie case turns on whether he can show that white employees
   committed similar violations and were treated differently than him. The
   employees offered as comparators must be “similarly situated” to Brown,
   meaning they “held the same job or responsibilities, shared the same
   supervisor or had their employment status determined by the same person,
   and have essentially comparable violation histories.” Lee v. Kan. City S. Ry.
   Co., 574 F.3d 253, 260 (5th Cir. 2009). And, critically, the comparators must
   have engaged in “nearly identical” conduct. Id. Conduct is not nearly
   identical if “the difference between the plaintiff’s conduct and that of those
   alleged to be similarly situated accounts for the difference in treatment




                                             5
Case: 21-60608       Document: 00516188874            Page: 6      Date Filed: 02/02/2022




                                       No. 21-60608


   received from the employer.” Wallace v. Methodist Hosp. Sys., 271 F.3d 212,
   221 (5th Cir. 2001).
          Brown alleges that Old Dominion was generally more lenient with its
   white drivers. But he has failed to establish that any employees received
   better treatment “under nearly identical circumstances.” Lee, 574 F.3d at
   260; Morris v. Town of Independence, 827 F.3d 396, 401 (5th Cir. 2016). Brown
   has not shown that any white drivers kept the clock running for unauthorized
   breaks, misled the company about their actions, and were not disciplined
   when management found out. Brown identifies one driver who allegedly took
   unauthorized breaks, but Brown admits that he does not know whether
   management knew about it. 2 Brown’s other comparators may have clocked
   out early or worked shorter hours, but Brown indicates that they did so with
   the company’s permission. And Brown does not allege that any of the
   comparators’ conduct made Old Dominion late for a delivery. In sum,
   Brown’s evidence could not lead a reasonable juror to find that Brown was
   treated differently than white employees.
          Because Brown has failed to set forth a prima facie case of racial
   discrimination, we need not address the parties’ remaining arguments
   regarding pretext. Morris, 827 F.3d at 403. We affirm the grant of summary
   judgement on Brown’s Section 1981 claim.
                                             III
          Brown also challenges the district court’s dismissal of his state tort
   claims. Again, we affirm.



          2
             Brown identifies several other Old Dominion employees who allegedly falsified
   company records. But for the reasons stated by the district court, these employees were
   not similarly situated to Brown and are thus not adequate comparators. See Brown v. Old
   Dominion Freight Line, Inc., 2021 WL 3362042, at *7 (S.D. Miss. July 6, 2021).




                                             6
Case: 21-60608      Document: 00516188874            Page: 7   Date Filed: 02/02/2022




                                      No. 21-60608


          First, Brown claims that Old Dominion and Olander wrongfully
   discharged him without just cause. This claim fails for several reasons. For
   one, MDES has already determined that Brown was terminated for cause.
   For another, Brown is an at-will employee, so his employer did not need
   cause to terminate him. See Perry v. Sears, Roebuck & Co., 508 So. 2d 1086,
   1088 (Miss. 1987). Brown attempts to rely on Mississippi’s “narrow public
   policy exception,” which permits at-will employees to bring wrongful-
   discharge claims if they are terminated for refusing “to participate in an
   illegal act.” McArn v. Allied Bruce-Terminix Co., 626 So. 2d 603, 607 (Miss.
   1993). But no one at Old Dominion ever asked Brown to do anything illegal,
   so the exception does not apply.
          Brown also claims that Olander is liable for defamation and tortious
   interference because he lied to others about Brown’s “stealing time.” But
   these claims fail too. As the district court explained, Olander is protected by
   Mississippi’s qualified privilege for employer speech. Brown, 2021 WL
   3362042, at *9. To prove defamation, Brown must overcome that privilege
   by showing “malice, bad faith, or abuse.” Inland Fam. Prac. Ctr., LLC v.
   Amerson, 256 So. 3d 586, 590 (Miss. 2018). Brown’s tortious interference
   claim similarly requires him to show that Olander acted with malice.
   McClinton v. Delta Pride Catfish, Inc., 792 So. 2d 968, 976 (Miss. 2001).
   Brown has not established that Olander acted with malice. He concedes that
   Olander believed Brown had stolen time, and provides no evidence that
   Olander acted in bad faith when he told other employees about it. That
   knocks out both the defamation and tortious interference claims.
                                         ***
          The judgment of the district court is AFFIRMED.




                                           7